FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                               January 29, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                 Clerk of Court
                                  TENTH CIRCUIT


 JOHN F. SMITH,

          Plaintiff-Appellant,

 v.
                                                        No. 12-2041
 ROBERT MCCORD; JEREMY
                                               (D.C. No. 2:10-CV-01030-JCH-
 STOREY, police officers employed by
                                                            LAM)
 the City of Las Cruces Police
                                                          (D. N.M.)
 Department, in their individual
 capacities,

          Defendants-Appellees.



                             ORDER AND JUDGMENT *


Before TYMKOVICH, GORSUCH, and HOLMES, Circuit Judges.


      This case presents us with an unfortunate tale of poor lawyering. A 75

year-old man, John Smith, was in his home when he heard noises coming from his

front yard. Mr. Smith opened his front door and was surprised to see an array of



      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case
is therefore ordered submitted without oral argument. This order is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
police officers, EMTs, police cars, and fire trucks splayed in front of his house.

A suicidal man with knives was on the sidewalk and authorities were attempting

to take control of the situation. Unaware of all this and curious about the

commotion, Mr. Smith approached an officer and asked if something was wrong.

The officer didn’t answer but instead commanded Mr. Smith to get back inside.

Understandably perplexed Mr. Smith mumbled, “Well that just beats me, a man is

not able to find out what happens in his front yard.”

      At that point Mr. Smith alleges the officer leapt into action, telling him he

was going to arrest him and ordering him to place his hands on top of the car

parked in his driveway. Mr. Smith initially complied but jerked his hands away

because, he says, the car was too hot from sitting in the sun. An officer then

kicked Mr. Smith’s legs out from under him and he fell to the ground. There, two

officers allegedly placed their knees on Mr. Smith’s back and legs before

thrusting him into the police car for a trip to the station. Eventually, Mr. Smith

was taken to a medial center where he received treatment for a sprain to both

wrists, contusions on his knees and elbows, and a lumbar strain.

      After the episode Mr. Smith sued the officers under 42 U.S.C. § 1983 for

using excessive force in the arrest. But when the officers moved for summary

judgment claiming qualified immunity, Mr. Smith’s attorney did not respond. To

be sure, he argued as one does in ordinary summary judgment proceedings that a

material dispute of fact existed. But once an officer asserts qualified immunity,

                                        -2-
the plaintiff bears the “heavy two-part burden” of showing both that (1) “the

defendant violated . . . [a] constitutional . . . right[],” and (2) the “infringed right

at issue was clearly established at the time of the allegedly unlawful activity such

that a reasonable law enforcement officer would have known that his or her

challenged conduct was illegal.” Martinez v. Carr, 479 F.3d 1292, 1294-95 (10th

Cir. 2007). These are burdens Mr. Smith’s attorney didn’t even try to meet. His

response brief failed even to include the terms “qualified immunity” or “clearly

established.” Inexorably, this led the district court to grant judgment for the

defendants, a disposition this court can hardly now fault as a matter of law.

       This isn’t to say Mr. Smith lacked (or possessed) a meritorious case. It is

to say only we will never know because clients like Mr. Smith are usually bound

by their lawyers’ actions — or, as here, inactions. Sometimes that means good

cases are lost by bad lawyers, a lamentable cost of our legal system. Other

remedies seek, if imperfectly, to address this problem, including administrative

sanctions (Mr. Smith’s trial lawyer was suspended from practice, In re Dennis W.

Montoya, 266 P.3d 11, 23-25 (N.M. 2011)) and malpractice claims. But none of

this allows us to find fault with the district court’s unassailable conclusion that

Mr. Smith, through his counsel, failed to carry the burden assigned him by law.




                                           -3-
The judgment of the district court is affirmed.

                                ENTERED FOR THE COURT



                                Neil M. Gorsuch
                                Circuit Judge




                                  -4-